UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2070


HIEDA KEELER,

                 Plaintiff - Appellant,

          v.

DR. LAWRENCE CHANG; PARISER DERMATOLOGY; DR. DENNIS CRUFF;
HAMPTON   SENTARA  SURGERY   SPECIALISTS;   HAMPTON   SENTARA
CAREPLEX; DR. BERNIE SKINNER; TIDEWATER DIAGNOSTIC IMAGING,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:15-cv-00019-AWA-TEM)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hieda A. Keeler, Appellant Pro Se.         Rodney Seth Dillman,
HANCOCK, DANIEL, JOHNSON & NAGLE, PC, Virginia Beach, Virginia;
Dorinda Parkola Burton, Michael Todd Gerber, POOLE MAHONEY, PC,
Virginia Beach, Virginia; Isaac Abraham McBeth, RAWLS, MCNELIS &
MITCHELL, PC, Richmond, Virginia; Joseph Tedford McFadden, Jr.,
RAWLS, MCNELIS & MITCHELL, PC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Hieda    A.   Keeler       appeals       the      district       court’s        order

dismissing her 42 U.S.C. § 1983 (2012) complaint.                         On appeal, we

confine    our    review     to    the    issues     raised      in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).               Because Keeler’s informal brief

does     not     challenge        the    basis      for    the        district     court’s

disposition,       Keeler    has        forfeited      appellate        review     of     the

court’s    order.      Accordingly,         we    affirm     the      district     court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented       in    the     materials

before    this    court    and     argument      would    not    aid    the    decisional

process.

                                                                                  AFFIRMED




                                            2